Public Utilities Commission, No. 09-1940-EL-REN. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio.
Upon consideration of intervening appellee’s motion to dismiss, it is ordered by the court, sua sponte, that the Public Utilities Commission of Ohio shall file a response to the intervening appellee’s motion to dismiss within ten days of the date of this entry. Both appellant and the intervening appellee may file a reply to the Public Utilities Commission of Ohio’s response within ten days of the date of its filing.
It is further ordered that the briefing schedule in this case is stayed pending further order of the court.